Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent, Marion McNulty, a Justice of the Supreme Court, Suffolk County, to sign an order to show cause.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Angiolillo, J.P., Dickerson, Miller and Hinds-Radix, JJ., concur.